Citation Nr: 1527662	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a recurrent pulmonary disorder to include asthma.  

2.  Entitlement to a compensable disability evaluation for the Veteran's right (major) elbow epicondylitis for the period prior to August 22, 2012.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right (major) elbow epicondylitis with degenerative arthritis for the period on and after August 22, 2012.  

4.  Entitlement to a compensable disability evaluation for the Veteran's left (minor) elbow epicondylitis for the period prior to August 22, 2012.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) elbow epicondylitis with degenerative arthritis for the period on and after August 22, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1972 to August 1976; from January 1987 to May 1987; and from September 1990 to April 1991.  The Veteran had several additional years of inactive service with the Rhode Island Army National Guard/Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Providence, Rhode Island, Regional Office (RO) which, in pertinent part, established service connection for right (major) elbow epicondylitis and left (minor) elbow epicondylitis; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of March 19, 2010.  In January 2011, the RO, in pertinent part, denied service connection for asthma.  

In August 2012, the RO recharacterized the Veteran's right and left elbow disabilities as right elbow epicondylitis with degenerative arthritis and left elbow epicondylitis with degenerative arthritis; increased the evaluations for those disabilities from noncompensable to 10 percent; and effectuated the awards as of August 22, 2012.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a recurrent pulmonary disorder to include asthma is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Prior to August 22, 2012, the Veteran's right elbow epicondylitis was shown to be manifested by a subjective history of elbow pain, tenderness, swelling, and weakness exacerbated by carrying heavy objects and repetitive use; an elbow/forearm range of motion of flexion to 130 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees without pain; and no evidence of arthritis.  

2.  On and after August 22, 2012, the Veteran's right elbow epicondylitis and degenerative arthritis have been shown to manifested by no more than a subjective history of elbow pain associated with repetitive use of the upper extremity; an elbow/forearm range of motion of flexion to 120 degrees and extension to 0 degrees without pain; no impairment of either supination or pronation of the forearm; elbow tenderness upon palpation; and elbow arthritic changes.  

3.  Prior to August 22, 2012, the Veteran's left elbow epicondylitis was shown to be manifested by a subjective history of elbow pain, tenderness, swelling, and weakness exacerbated by carrying heavy objects and repetitive use; an elbow/forearm range of motion of flexion to 130 degree, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees without pain; and no evidence of arthritis.  

4.  On and after August 22, 2012, the Veteran's left elbow epicondylitis with degenerative arthritis has been shown to manifested by no more than a subjective history of elbow pain associated with repetitive use of the upper extremity; an elbow/forearm range of motion of flexion to 140 degrees and extension to 0 degrees without pain; no impairment of either supination or pronation of the forearm; elbow tenderness upon palpation; and elbow arthritic changes.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the Veteran's right (major) elbow epicondylitis for the period prior to August 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2014).  

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's right (major) elbow epicondylitis with degenerative arthritis have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213 (2014).  

3.  The criteria for a 10 percent evaluation for the Veteran's left (minor) elbow epicondylitis for the period prior to August 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2014).  

4.  The criteria for an evaluation in excess of 10 percent for the Veteran's left (minor) elbow epicondylitis with degenerative arthritis have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In reference to the evaluation of the Veteran's right and left elbow disorders, VA has issued several VCAA notices to the Veteran including a March 2010 notice which informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The March 2010 VCAA notice was issued to the Veteran prior to the September 2010 rating decision from which the instant appeal arises.  The issues were readjudicated in both the September 2011 statement of the case (SOC) and the July 2012 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In reference to the Veteran's right and left elbow disabilities, this appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection for those disorders.  No additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a notice of disagreement).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA joint examinations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issues of the evaluation of the Veteran's right and left elbow disorders.  Although the most recent medical evidence in the file is dated in 2012, there is no allegation from the Veteran that there are relevant outstanding treatment records, nor is there any allegation or showing either elbow condition may have worsened since the 2012 examination.    38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Evaluation of the Veteran's Right and Left Elbow Disabilities

The Veteran asserts that initial compensable evaluations are warranted for his right and left elbow disorders.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined and not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A noncompensable evaluation is warranted where flexion of either forearm is limited to 110 degrees or more. A 10 percent evaluation requires that flexion of either forearm be limited to 100 degrees.  A 20 percent evaluation requires that flexion of either forearm be limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 10 percent evaluation is warranted when extension of either forearm is limited to 60 degrees. A 20 percent evaluation requires that extension of either forearm be limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  A 20 percent evaluation is also warranted where motion of either forearm is limited to 100 degrees of flexion and 45 degrees of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of either forearm warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 20 percent evaluation is also warranted for limitation of pronation of the forearm of the minor upper extremity where motion is lost beyond the middle of the arc.  A 30 percent evaluation is warranted for limitation of pronation of the forearm of the major upper extremity where motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (The provisions of 38 C.F.R. §§ 4.40, 4.59 apply regardless of whether the painful joint motion is related to arthritis.)  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A.  Compensable Rating Prior to August 22, 2012

In an April 2010 written statement, the Veteran conveyed that his right and left elbow disorders required the use of "ice and anti[-]inflammatory medication every now and then."  

At a July 2010 VA joints examination, the Veteran complained of intermittent bilateral elbow pain, tenderness, swelling, and weakness which were exacerbated by carrying heavy objects and repetitive use.  The Veteran was reported to be right-handed and to have retired due to "age or duration of work."  On examination of the right upper extremity, the Veteran exhibited an elbow/forearm range of motion of flexion to 130 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees without pain.  On examination of the left upper extremity, the Veteran exhibited an elbow/forearm range of motion of flexion to 130 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees without pain.  The Veteran was diagnosed with recurrent bilateral elbow epicondylitis.  The examiner stated that the Veteran's right and left elbow disorders had no "significant effects" on his usual occupation and were productive of mild impairment of his ability to do chores, to exercise, and to participate in sports and other recreational activities.  

In his February 2011 notice of disagreement, the Veteran advanced that initial 10 percent evaluations should be assigned to his right and left elbow epicondylitis as the disabilities "do flare up such as when doing repetitive motions (such as now with shoveling snow)."  

Prior to August 22, 2012, the Veteran's right and left elbow epicondylitis was shown to be manifested by a subjective history of right and left elbow pain, tenderness, swelling, and weakness exacerbated by carrying heavy objects and repetitive use; a bilateral elbow/forearm range of motion of flexion to 130 degree, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees without pain; and no evidence of arthritis.  Such limitation of motion is noncompensable under Diagnostic Codes 5206, 5207, 5208, and 5213.  

However, the Veteran has provided credible and persuasive statements as to how his elbows became painful with repetitive use of the upper extremities and are productive of significant functional impairment.  In light of both the clinical findings and the Veteran's statements and upon application of the provisions of 38 C.F.R. § 4.59, the Board concludes that 10 percent evaluations are warranted for the Veteran's right and left elbow epicondylitis for the period prior to August 22, 2012.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5206.  

B.  Rating Higher Than 10 Percent

Based on the grant above, the Veteran's elbow disorders will now each be rated at 10 percent throughout the entire appeal period.  The remaining question, then, is whether a rating higher than 10 percent is warranted at any time.

At an August 22, 2012, VA joints examination, the Veteran complained of bilateral elbow pain associated with repetitive use of the upper extremities.  On examination of the right upper extremity, the Veteran exhibited an elbow/forearm range of motion of flexion to 120 degrees and extension to 0 degrees without pain; no impairment of either supination or pronation; and elbow tenderness upon palpation.  On examination of the left upper extremity, the Veteran exhibited an elbow/forearm range of motion of flexion to 140 degrees and extension to 0 degrees without pain; no impairment of either supination or pronation; and elbow tenderness upon palpation.  Contemporaneous X-ray studies of the elbows revealed spurring of the joints.  The Veteran was diagnosed with degenerative changes of the elbows.  The examiner stated that the Veteran's right and left elbow disorders did not impact on his ability to work.  

Therefore, on and after August 22, 2012, the Veteran's right and left elbow epicondylitis and degenerative arthritis have been shown to manifested by no more than a subjective history of bilateral elbow pain associated with repetitive use of the upper extremities; a right elbow/forearm range of motion of flexion to 120 degrees and extension to 0 degrees without pain; a left elbow/forearm range of motion of flexion to 140 degrees and extension to 0 degrees without pain; no impairment of either supination or pronation of either forearm; bilateral elbow tenderness upon palpation; and arthritic changes of both elbows.  

However, neither the 2010 nor the 2012 VA examination results show that the Veteran's right and left elbow limitation of motion warranted assignment of even compensable evaluations under Diagnostic Codes 5206, 5207, 5208, and 5213.  The Veteran's bilateral elbow symptoms clearly merit assignment of the current 10 percent evaluations under the provisions of Diagnostic Code 5003.  In the absence of any findings consistent with a compensable degree of limitation of motion of either elbow under the relevant diagnostic code, the Board finds that schedular evaluations in excess of 10 percent are not warranted for the Veteran's right and left elbow disabilities for any time period on appeal.  38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, 5213.  

C.  Extra-schedular Considerations

The Board has also evaluated whether the Veteran's claims for higher evaluations for his right and left elbow epicondylitis and degenerative arthritis should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left elbow epicondylitis and degenerative arthritis with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206, 5207, 5208, and 5213 reflects that the diagnostic criteria reasonably describes the Veteran's elbow disability levels and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for elbow disabilities based upon functional limitation of motion and other symptomatology specific to elbow/forearm disabilities.  The Veteran's right and left elbow disability pictures have been shown to encompass significant functional limitation of motion which falls squarely within the diagnostic criteria for a 10 percent evaluation, which is now assigned for the entire appeal period. 

Therefore, the Board determines that referral of the Veteran's claims for higher evaluations for his right and left elbow epicondylitis and degenerative arthritis for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

D.  Total Rating for Compensation Purposes Based on Individual Unemployability 

A claim for entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased evaluation issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As indicated above, the evidence associated with the record shows that the Veteran has reported that he is retired and his elbow disabilities do not significantly impact his employability.  Therefore, the Board finds that a claim for a TDIU is not raised by the record.  


ORDER

A 10 percent evaluation for the Veteran's right elbow epicondylitis for the period prior to August 22, 2012, is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's right elbow epicondylitis with degenerative arthritis is denied for the entire appeal period.  

A 10 percent evaluation for the Veteran's left elbow epicondylitis for the period prior to August 22, 2012, is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's left elbow epicondylitis with degenerative arthritis is denied for the entire appeal period.  


REMAND

The Veteran asserts service connection is warranted for asthma as the claimed disorder was manifested either as the result of his exposure to chemicals and fumes while in Southwest Asia and/or as secondary to his service-connected allergic rhinitis.  

The report of an August 2010 VA Gulf War Guidelines examination states that the Veteran was diagnosed with asthma.  The examining VA nurse-practitioner opined that: "[w]ith respect to the Veteran's asthma, this is at least as likely as not related to service time;" "I cannot state without resorting to speculation that the Veteran's Gulf War service caused his asthma;" and "I believe that it is possible that, although his asthma post-dated service time, the Veteran's exposure in the Gulf War to irritants such as smoke and particles from oil well fires, pesticides and insecticides, solvent and fuel fumes, and sand particles could have been components/triggers to his subsequent asthma several years later."  In a November 2010 addendum to the August 2010 VA examination report, the VA nurse-practitioner clarified that: "[a]fter review of [publications regarding links or lack thereof between asthma and exposure to environmental hazards during the Gulf War], with regards to service connection for asthma, the Veteran's asthma is less likely than not related to Gulf War service;" "[w]ith regards to the question of allergic rhinitis connecting to asthma, the answer is no;" and "[t]herefore, the Veteran's asthma is less likely than not connected to Gulf War and is not related or connected or due to his allergic rhinitis."  The examiner made no findings as to the relationship, if any, between the Veteran's asthma and his two periods of active service prior to the Gulf War and whether the Veteran's asthma increased in severity beyond its natural progression due to his service-connected allergic rhinitis and other service-connected disabilities.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for allergic rhinitis, right elbow epicondylitis with degenerative arthritis, and left elbow epicondylitis with degenerative arthritis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA pulmonary examination is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after August 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his pulmonary disability after 2010 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Only after obtaining any VA and private medical records pursuant to the above, then schedule the Veteran for a VA pulmonary examination in order to assist in determining the nature and etiology of his recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder
* had its onset during active service; 
* is related to the Veteran's experiences in Southwest Asia; 
* and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected allergic rhinitis.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then readjudicate the Veteran's entitlement to service connection for a recurrent pulmonary disorder to include asthma.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


